NOT DESIGNATED FOR PUBLICATION

                                       No. 122,084

            IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                               ZACHARY D. DEFFENBAUGH,
                                      Appellant.

                              MEMORANDUM OPINION


       Appeal from Sumner District Court; R. SCOTT MCQUIN, judge. Opinion filed July 2,
2020. Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before WARNER, P.J., MALONE and BRUNS, JJ.


       PER CURIAM: Zachary Deffenbaugh appeals the district court's order revoking his
probation and imposing his underlying prison sentence. We granted Deffenbaugh's
motion for summary disposition under Supreme Court Rule 7.041A (2020 Kan. S. Ct. R.
47). Because the district court did not abuse its discretion in revoking Deffenbaugh's
probation, we affirm.


       In March 2015, Deffenbaugh pleaded guilty to criminal possession of a firearm, a
felony, under K.S.A. 2014 Supp. 21-6304. The district court imposed an underlying 10-
month prison term but suspended that sentence and placed Deffenbaugh on 18 months'
probation. Deffenbaugh agreed to abide by certain conditions during his probation,



                                             1
including paying various court and litigation costs, refraining from using drugs, reporting
to an Intensive Supervision Officer (ISO), and obeying the ISO's reasonable demands.


       Deffenbaugh violated the terms of his probation on several occasions. For some of
these violations, Deffenbaugh waived his right to a hearing and agreed to accept
sanctions from his ISO. For example, in November 2016, Deffenbaugh tested positive for
methamphetamines and accepted a three-day jail sanction. And in February 2017, he
accepted a two-day jail sanction from his ISO after failing to submit to a urinalysis.


       Deffenbaugh also received a number of court-imposed sanctions after hearings on
his probation violations. In November 2016, the court extended his probation by 12
months when he did not pay various costs. In May 2017, Deffenbaugh did not stay in
contact with his ISO or attend several required substance-abuse classes, so the court
imposed a 120-day prison sanction and extended his probation for 12 months. In March
2018, the court again extended Deffenbaugh's probation for 12 months after he again
failed to report to his ISO for an extended period.


       In April 2019, Deffenbaugh violated his probation once again by not reporting to
his ISO for over a month. The court revoked his probation and imposed the underlying
sentence. Deffenbaugh now appeals that decision, arguing the district court abused its
discretion and should have imposed a lesser sanction.


       The decision whether to revoke probation "rests within the sound discretion of the
district court." State v. McFeeters, 52 Kan. App. 2d 45, 47, 362 P.3d 603 (2015). A court
abuses its discretion when its decision is based on a mistake of fact or law, or when no
reasonable person would agree with its decision. State v. Brown, 51 Kan. App. 2d 876,
879-80, 357 P.3d 296 (2015), rev. denied 304 Kan. 1018 (2016).




                                             2
       Deffenbaugh committed his underlying crime and violations between early 2015
and May 2019. During this period, the legislature did not substantively alter K.S.A. 2018
Supp. 22-3716, the probation revocation statute. Though the legislature amended that
statute in 2019, our analysis is governed by the earlier version of that statute. See State v.
Ratliff, No. 121,800, 2020 WL 2097488, at *2 (Kan. App. 2020) (unpublished opinion)
(finding the 2019 amendments did not apply to the defendant, whose crime occurred
several years earlier, because the amendments did not state they applied retroactively).


       K.S.A. 2018 Supp. 22-3716 included a series of graduated penalties for probation
violations. State v. Dooley, 308 Kan. 641, Syl. ¶ 1, 423 P.3d 469 (2018). Under this
framework, if a defendant waived the right to a hearing after violating probation, a
supervising court services officer could impose a two- or three-day intermediate sanction
without the court's permission. K.S.A. 2018 Supp. 22-3716(b)(4)(A). If the defendant
was on probation for a felony, violated his or her probation, and had already received a
previous sanction, the district court could impose a sanction of 120 or 180 days in prison.
K.S.A. 2018 Supp. 22-3716(c)(1)(C)-(D). And after another violation, the court could
revoke probation. K.S.A. 2018 Supp. 22-3716(c)(1)(E). At any stage, the court may
choose to modify the conditions of probation. K.S.A. 2019 Supp. 22-3716(c)(1)(A).


       The district court did not abuse its discretion by revoking Deffenbaugh's probation
here. The court followed the statutory framework. Deffenbaugh received three-day and
two-day intermediate sanctions from his ISO in November 2016 and February 2017,
respectively. He then received a 120-day prison sanction for the May 2017 violation. The
court also declined to impose intermediate sanctions in two of the four violations—the
November 2016 and March 2018 violations. Instead, it opted to lengthen Deffenbaugh's
probation term. This approach, designed to give Deffenbaugh many opportunities to
adhere to the conditions of probation, was eminently reasonable. His continued violations
and exhaustion of other sanctions justified the court's revocation decision.



                                              3
       The district court's decision to revoke Deffenbaugh's probation was not an abuse
of discretion.


       Affirmed.




                                            4